
	

115 S2833 IS: To amend the Agricultural Act of 2014 to improve the calculation of county-level agriculture risk coverage payments.
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2833
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Mr. Hoeven introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to improve the calculation of county-level agriculture risk
			 coverage payments.
	
	
 1.Agriculture risk coverageSection 1117(e) of the Agricultural Act of 2014 (7 U.S.C. 9017(e)) is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)by striking If agriculture and inserting the following:  (1)In generalIf agriculture; and
 (3)by adding at the end the following:  (2)Calculation for county coverageIn the case of county coverage, the agriculture risk coverage payment shall be calculated—
 (A)using county data of the National Agricultural Statistics Service; or
 (B)if the data described in subparagraph (A) is unavailable, using county data comparable to the data described in subparagraph (A), as determined by the applicable State office of the Farm Service Agency..
			
